DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

SEP 1, 1989

Frank Waltz, M.D. DATE:

Petitioner,

-~ Vv. Docket No. C-86
DECISION CR 41

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE

On November 4, 1988, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in the Medicare program and State health
care programs.’ The I.G. told Petitioner that his
exclusions were due to revocation by the Alabama State
Board of Medical Examiners (the Board of Examiners) of
Petitioner's license to practice medicine in Alabama.
Petitioner was advised that at the time he obtained a
valid license to practice medicine in Alabama, he would
have the right to apply for reinstatement to the Medicare
and State health care programs.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and decision. I conducted a
prehearing conference by telephone on February 9, 1989,
at which Petitioner appeared pro se. I advised
Petitioner that he had a right to obtain legal counsel.
Petitioner acknowledged that he knew he had that right,
but stated that he intended to appear pro se. Asa
result of this prehearing conference, I issued a

1 "State health care program" is defined by
section 1128(h) of the Social Security Act, 42 U.S.C.
1320a-7(h), to include any State Plan approved under
Title XIX of the Act (such as Medicaid). State health
care programs are referred to hereinafter as "Medicaid."
2

Prehearing Order on February 21, 1989, which, among other
things, scheduled a hearing to be held in the case in
Mobile, Alabama, on April 4, 1989.

Subsequently, I was advised by the parties that they had
agreed to try this case on the basis of the written
record, with oral argument to be conducted by telephone.
I issued a Prehearing Order on March 31, 1989, which
recited this agreement and established a schedule for the
parties to submit proposed exhibits and briefs.

On July 31, 1989, I conducted oral argument of this case
by telephone. Prior to hearing the parties' arguments, I
admitted into evidence all of the exhibits that the
parties proffered.

I have considered the evidence in this case, the parties'
arguments, and applicable law. I conclude that the
exclusions imposed and directed by the I.G. are permitted
by section 1128(b) (4) (A) of the Social Security Act.
Therefore, I am deciding this case in favor of the I.G.

ISSUES
The issues in this case are whether:
1. the Board of Examiners revoked Petitioner's
license to practice medicine in Alabama for

reasons bearing on Petitioner's professional
competence or performance;

2. it would be relevant for Petitioner to prove
that the Board of Examiners deprived him of due
process;

3. I have authority to grant Petitioner relief
based on his argument that section 1128(b) (4) (A)
of the Social Security Act is unconstitutional;

4. the exclusions imposed and directed against
Petitioner are reasonable.
3
FINDINGS OF FACT AND CONCLUSIONS OF LAW
1. Petitioner is a doctor of medicine. 1.G. Ex. 1.?

2. Petitioner held a license to practice medicine in
the State of Alabama. I.G. Ex. 1.

3. On September 17, 1987, the Board of Examiners
issued an administrative complaint against Petitioner.
I.G. Ex. 1.

4. The complaint alleged that Petitioner was unable
to practice medicine, with reasonable skill and safety to
patients, by virtue of physical and mental illness
characterized by a physical impairment, mental and
emotional depression, and misuse and abuse of controlled
substances. I.G. Ex. 1.

5. The Board of Examiners issued an order,
temporarily suspending Petitioner's license to practice
medicine, and scheduled a hearing in Petitioner's case.
I.G. Ex. 2.

6. On November 25, 1987, the Board of Examiners held
a hearing concerning the allegations against Petitioner.
I.G. Ex. 4.

7. On January 8, 1988, the Board of Examiners issued
an Order revoking Petitioner's license to practice
medicine in Alabama. I.G. Ex. 3.

8. The Board of Examiners found that in several
instances Petitioner had prescribed, dispensed, furnished
or supplied controlled substances for reasons other than
a legitimate medical purpose and/or in quantities not
reasonably related to a patient's medical condition.

I.G. Ex. 3.

9. The Board of Examiners found that Petitioner was
unable to practice medicine, with reasonable skill and
safety to patients, by virtue of physical and mental

2 The parties' exhibits and memoranda will be

cited as follows:

I.G.'s Exhibit I.G. Ex. (number)

Petitioner's Exhibit P. Ex. (letter
designation)

Brief of the Inspector General I.G.'s Brief at (page)

Petitioner's Memoranda P.'s Memoranda
4

illness characterized by physical and mental impairment.
I.G. Ex. 3.

10. The Board of Examiners revoked Petitioner's
license to practice medicine in Alabama, for reasons
bearing on Petitioner's professional competence or
performance. Findings 7-9; Social Security Act, section
1128(b) (4) (A).

11. The Secretary of Health and Human Services
(the Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662, May 13, 1983.

12. On November 4, 1988, the I.G. excluded
Petitioner from participating in the Medicare program and
directed that he be excluded from participating in
Medicaid, pursuant to section 1128(b)(4)(A) of the Social
Security Act. I.G. Ex. 9.

13. Petitioner's exclusions are effective until such
time as his license to practice medicine in Alabama is
restored and his participation status is reinstated.

I.G. Ex. 9.

14. The I.G. had discretion to exclude Petitioner
from participation in Medicare and to direct his
exclusion from participation in Medicaid. Social
Security Act, section 1128(b) (4) (A).

15. Petitioner's assertion that he was deprived of
due process by the Board of Examiners is not relevant.
See Social Security Act, section 1128(b) (4) (A).

16. I do not have authority to grant Petitioner
relief based on his argument that section 1128(b) (4) (A)
of the Social Security Act is unconstitutional. See
Social Security Act, section 205(b).

17. The exclusions imposed and directed against
Petitioner are reasonable. Social Security Act, section
1128(b) (4) (A).

ANALYSIS

The Board of Examiners revoked Petitioner's license to
practice medicine in Alabama based on findings that
Petitioner prescribed controlled substances to patients
in circumstances where such prescriptions were not
medically indicated and that Petitioner was unfit to
5

practice medicine, by virtue of physical and mental
illness. Findings 7-9. Subsequently, the I.G. imposed
and directed exclusions against Petitioner pursuant to
section 1128(b) (4) (A) of the Social Security Act, which
permits such exclusions in cases where an individual or
entity's license to provide health care has been
suspended or revoked by a state licensing authority for
reasons bearing on the individual's or entity's
professional competence or performance, or financial
integrity. The exclusions imposed and directed by the
I.G. are indefinite in duration. Petitioner may request
reinstatement as a provider in Medicare and Medicaid when
his license is reinstated.

Petitioner does not deny that the Board of Examiners
revoked his license to practice medicine in Alabama. He
does not dispute that the rationale expressed by the
Board of Examiners pertained to Petitioner's professional
competence or performance. He does not claim that,
assuming it was reasonable for the I.G. to exclude hin,
the indefinite nature of the exclusions is unreasonable.

Petitioner argues that the exclusions in this case are
unreasonable because the Board of Examiners allegedly did
not give him a fair hearing. P.'s Ex. A-L; P.'s
Memoranda. Alternatively, he argues that if section
1128(b) (4) (A) permits his exclusion from Medicare and
State health care programs based on unfair Board of
Examiners proceedings, then the exclusion law is
unconstitutional.

The I.G. asserts that the authority contained in section
1128(b) (4) (A) for the Secretary (or his delegate, the
I.G.) to impose and direct exclusions derives from the
actions taken by state licensing boards, not the
underlying facts on which state boards' decisions may be
based. According to the I.G., the exclusion law does not
authorize the Secretary to examine state boards' actions
to ascertain their validity under state or federal
statutes and constitutions, nor does it authorize the
Secretary to examine the facts on which boards' actions
are based, except to determine whether the reasons for
such actions bear on the individuals' or entities'
professional competence, performance, or financial
integrity. I.G.'s Brief at 4.
6

1. he Board of Examiners revoked Petitioner's
license to practice medicine in Alabama for reasons
bearing on Petitioner's professional competence or
performance.

As noted above, the Board of Examiners concluded that
Petitioner had prescribed controlled substances, in a
number of cases, to patients under circumstances where
such prescriptions were not medically indicated. Finding
7. The Board of Examiners also found that Petitioner was
unfit to practice medicine by virtue of physical and
mental illness. Finding 8. These findings manifestly
pertain to Petitioner's professional competence and
performance. Therefore, the Board of Examiners revoked
Petitioner's license to practice medicine in Alabama for
reasons bearing on Petitioner's professional competence
or performance, within the meaning of section

1128(b) (4) (A).

2. Petitioner's assertion that he was deprived of

due_process he Bo. of Examiners is irrelevant. Se
Social Security Act, section 1128(b) (4) (A).

The heart of Petitioner's case is his assertion that he
was not given a fair hearing by the Board of Examiners.
According to Petitioner, the I.G.'s exclusion
determination is invalid because it is based on a
defective Board of Examiners' decision.

I conclude that Petitioner's claims concerning the
fairness and completeness of the state licensing board
proceedings are irrelevant. There are several possible
issues which a petitioner may raise in a hearing brought
to challenge exclusions imposed pursuant to section
1128(b) (4) (A). A petitioner may argue that his license
was not, in fact, suspended or revoked; that no action
was taken by a state licensing authority; or that the
suspension or revocation imposed against the petitioner
was not for reasons bearing on his or her professional
competence, performance, or financial integrity. A
petitioner may also argue that the terms of the
exclusions imposed and directed by the I.G. are
unreasonable.

A hearing on exclusions imposed and directed pursuant to
section 1128(b) (4) (A) may not be used by a petitioner to
mount a collateral attack on a state board's decision.
The I.G.'s authority to impose and direct exclusions
pursuant to section 1128(b) (4) (A) emanates from the
actions taken by state licensing boards. The law
instructs the Secretary to rely on these boards'
decisions. The law does not intend that the Secretary
7

examine the fairness or propriety of the process which
led to the decisions.

The sections of the law which provide for administrative
hearings in exclusion cases do not authorize collateral
challenges of state board decisions on due process
grounds. Congress directed the Secretary to provide
excluded parties with the opportunity to have hearings on
their exclusions. Social Security Act, section 1128(f).
The law requires that an excluded party be afforded
reasonable notice and opportunity for a hearing by the
Secretary to the same extent as is provided in section
205(b) of the Social Security Act.

Section 205(b) states that:

Upon request by any . . . individual who makes a
showing in writing that his or her rights may be
prejudiced by any decision the Secretary has rendered
» . .[the Secretary] shall give such...
{individual] reasonable notice and opportunity for a
hearing with respect to such decision, and if a
hearing is held, shall on the basis of evidence
adduced at the hearing, affirm, modify, or reverse

his findings of fact and such decision. (Emphasis
added.)

This section does not provide a petitioner with the right
in an administrative hearing to prevail based on issues
which are not relevant to the Secretary's (or pursuant to
delegation, the I.G.'s) exclusion decision. In this
case, the "decision" which is challenged is the I.G.'s
decision to exclude Petitioner based on the Board of
Examiners' license revocation determination. The
fairness of the Board of Examiners' license revocation
determination is not relevant to the I.G.'s exclusion
decision, and thus evidence of the Board of Examiners'
alleged lack of due process is similarly not relevant.

3 The exclusion law does not operate as a bar to a

petitioner appealing a state board's suspension or
revocation decision. As the I.G. notes in his brief,
were Petitioner to successfully appeal the Board's
license revocation decision and, thereby, have his
license to practice medicine reinstated, the duration
aspect of the exclusions would be satisfied, and
Petitioner would be eligible for reinstatement as a
participant in Medicare and State health care programs.
I.G.'s Brief at 7.
8

3. Ido not have authority to grant Petitioner
relief based on his argument that section 1128 (b) (4) (A)
of the Social Security Act is unconstitutional. See
Social Security Act, section 205(b).

At oral argument of this case, Petitioner asserted that
if the exclusion law did not permit him to challenge the
fairness of the Board of Examiners' license revocation
decision in this case then the law is unconstitutional.
I conclude that I do not have authority to decide this
issue.

There is no language in section 1128(f) which provides
that, in conducting hearings as to the propriety of
exclusions, the Secretary must consider challenges to the
constitutionality of the exclusion law. Section 205(b)
does not suggest that challenges to the Secretary's
decisions in administrative hearings may include
arguments as to the constitutionality of statutes which
give the Secretary authority to make decisions in
individual cases.

4. The exclusions imposed and directed against
Petitioner are reasonable.

Although Petitioner has challenged the basis for the
I.G.'s exclusion determination, he has not asserted that,
assuming the I.G. had authority to impose and direct
exclusions in this case, the duration of the exclusions
imposed and directed against Petitioner is unreasonable.

The I.G. imposed and directed conditional exclusions
against Petitioner's participation as a provider in
Medicare and Medicaid. The I.G. asserts that his
exclusion determination in this case is consistent with
Congress' intent that individuals or entities who lose
their licenses to provide health care in any State, for
reasons pertaining to their professional competence or
performance, or their financial integrity, be excluded in
all States from participating in Medicare or in Medicaid
until such time as they reacquire licenses and
demonstrate trustworthiness as providers of services.
I.G.'s Brief at 8-9.

One purpose of the exclusion law is to give the Secretary
a remedy to protect Medicare beneficiaries and Medicaid
recipients from individuals or entities who are found

4 I make no finding as to Petitioner's right to

challenge the constitutionality of the exclusion law in
another forum.
9

capable of causing harm to beneficiaries or recipients.
Congress intended that the Secretary exclude individuals
or entities who have lost their licenses for reasons
pertaining to their professional competence or
performance, or their financial integrity, from
performing those services for which they had been
licensed, until such time as their licenses are restored.
S. REP. No. 109, 100th Cong., 1st Sess. 7, reprinted in
1987 U.S. CODE CONG. & ADMIN. NEWS 688.

The I.G. imposed and directed exclusions against
Petitioner based on the Commission's revoking
Petitioner's license to practice medicine for reasons
pertaining to Petitioner's professional competence and
performance. Given this, and in light of legislative
purpose, the conditional exclusions imposed and directed
by the I.G. are reasonable.

CONCLUSION

Based on the evidence and the law, I conclude that the
I.G.'s determination to exclude Petitioner from
participating in Medicare, and to direct that Petitioner
be excluded from participating in Medicaid, was justified
pursuant to section 1128(b)(4)(A) of the Social Security
Act. I conclude further that it was reasonable to base
the duration of the exclusions on Petitioner's obtaining
a license to practice medicine in Alabama. Therefore, I
am entering a decision in favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge
